Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-16 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3 and 16, drawn to a method of genetic modification of an organism, the method comprising: identifying at least one genomic location of the organism, wherein the at least one genomic location corresponds to a geosmin synthase gene, a germacradienol synthase gene, MIB synthase gene or 2- MIB synthase gene, 2-pentylfuran synthase gene or 2-pentylfuran producing gene, spermidine synthase gene, spermine synthase gene, theospermine synthase gene, diamine oxidase gene, histamineN-methyltransferase gene, beta-ionone synthase gene, or any combination thereof; and editing the at least one genomic location of the organism by knocking out or making non-functional at least one genomic location or in the alternative, upregulating or downregulating the at least one genomic location, classified in C12N 15/00.
s 4-9, drawn to a method of producing a better tasting organism comprising: editing the genome of the organism to target production of at least one of the following molecules: geosmin, 2-methylisoborneol, 2-pentylfuran, putrescine, cadaverine, spermine, spermindine, thermospermine, and polyamines having a molecular weight below 350 Daltons, classified in C12N 2320/00. 
Claims 10-15, drawn to a method of producing a better tasting organism comprising: editing a genome of the organism to target production of at least one of the following molecules: Beta-cyclocitral, 1-octen-3-ol, Sulfides (including dimethyl sulfide and dimethyl trisulfide), Thiomethyl esters, and 2,4-decadienal, 1, 3-Octadiene, Octatrienes, 4-Methylthio-1,2-dithiolane, 5-Methylthio-1,2,3-trithiane, Dimethyldisulfide, Dimethyltrisulfide, Methyl ethanethiolate, Methyl propanethiolate, Methyl 2- methylpropanethiolate, Methyl 3-methylbutanethiolate, Pentanal, Heptanal, Dimethyltetrasulfide, 1, 2, 4-Trithiolane, Oct-l-en-3-o-1, Octan-l-ol, Oct-2-en-1-ol, 1- octen-3-one, Octan-3-one, Benzene, Naphthalene, Hexanal, Pentan-3-one, Styrene, Octanal, Decanal, Nonanal, Undecanal, histamine, Thioesters, Uric acids, Uronic acids, Purines, Pinene, Limonene, Borneol, Fenchol, Indole, Skatole, Polyunsaturated fatty acids, and Free fatty acids, classified in C12N 2310/20.

This application contains claims directed to the following patentably distinct species:

Group B:  geosmin, 2-methylisoborneol, 2-pentylfuran, putrescine, cadaverine, spermine, spermindine, thermospermine, and polyamines having a molecular weight below 350 Daltons; and
Group C:  Beta-cyclocitral, 1-octen-3-ol, Sulfides (including dimethyl sulfide and dimethyl trisulfide), Thiomethyl esters, and 2,4-decadienal, 1, 3-Octadiene, Octatrienes, 4-Methylthio-1,2-dithiolane, 5-Methylthio-1,2,3-trithiane, Dimethyldisulfide, Dimethyltrisulfide, Methyl ethanethiolate, Methyl propanethiolate, Methyl 2- methylpropanethiolate, Methyl 3-methylbutanethiolate, Pentanal, Heptanal, Dimethyltetrasulfide, 1, 2, 4-Trithiolane, Oct-1-en-3-o-1, Octan-1-ol, Oct-2-en-1-ol, 1- octen-3-one, Octan-3-one, Benzene, Naphthalene, Hexanal, Pentan-3-one, Styrene, Octanal, Decanal, Nonanal, Undecanal, histamine, Thioesters, Uric acids, Uronic acids, Purines, Pinene, Limonene, Borneol, Fenchol, Indole, Skatole, Polyunsaturated fatty acids, and Free fatty acids.  
The species are independent or distinct because each of the above listed gene or molecule is structurally and functionally distinct.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-16 are generic.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated because the active step of is not disclosed as capable of use together, i.e., editing spermidine synthase gene has no effect on production of target molecule, i.e., free fatty acid, and these active steps have different designs, modes of operation, and effects as each active step of different Inventions encompass editing different genes or enzymes involved in a production of a different target molecule.


(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JAE W LEE/           Examiner, Art Unit 1656                                                                                                                                                                                             

/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656